Citation Nr: 1537036	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-34 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to a compensable disability rating for residuals of tonsillectomy.

3.  Entitlement to special monthly compensation based on the need for aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1943 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected generalized anxiety disorder warrants a rating higher than 30 percent.  The last VA examination of that disability was conducted in September 2009.  The results of that examination are inconsistent with a private treatment record dated in October 2008; specifically, the October 2008 record notes that the Veteran felt estranged from his children and was extremely anxious, while the September 2009 VA examination noted moderate anxiety, a good relationship with his children, and regular interactions with family and friends.  In light of these discrepancies, and given that the VA examination was conducted nearly six years ago, the Board finds that a current examination is necessary in order to properly evaluate the claim.  

With respect to the claim for a compensable rating for residuals of tonsillectomy, the Board notes that the examination conducted in December 2009 focused on laryngeal stenosis and did not include the detailed findings necessary to relate the disability under the most appropriate Diagnostic Code (6516 for chronic laryngitis) which is based on symptoms including hoarseness, inflammation of the vocal cords or mucous membrane, thickening or nodules of the cords, polyps, submucous infiltration, or pre-malignant changes.  A more thorough examination is necessary in order to determine whether there are any current residuals of the tonsillectomy in service in October 1945.

Finally, the Veteran's claim for entitlement to special monthly compensation based on the need for aid and attendance or being housebound is inextricably intertwined with the increased ratings claims; thus, consideration of that issue is deferred pending the above development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire electronic claim file must be reviewed by the examiner. All signs and symptoms of the service-connected generalized anxiety disorder must be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9400).

2.  Schedule the Veteran for an appropriate VA examination to determine whether he currently has any residuals of tonsillectomy in service in 1945.  The electronic claim file record must be made available to the examiner and reviewed in conjunction with the examination.  Examination findings should be reported to allow for application of VA rating criteria.  The examiner should specifically note whether any hoarseness, inflammation of the vocal cords or mucous membrane, thickening or nodules of the cords, polyps, submucous infiltration, or pre-malignant changes are present, and if so, whether they represent residuals of tonsillectomy.  

3.  Then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




